   Case 1:21-cv-00299-CFC Document 1 Filed 02/26/21 Page 1 of 5 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 Zyrcuits IP LLC,                                                Case No.
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 IKEA North America Services, LLC

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Zyrcuits IP LLC (“Plaintiff”), through its attorneys, complains of IKEA North

America Services, LLC (“Defendant”), and alleges the following:

                                                   PARTIES

       A.         Plaintiff Zyrcuits IP LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 6009 W Parker Rd,Ste 149 - 1013,

Plano, TX 75093.

       B.         Defendant IKEA North America Services, LLC is a corporation organized and

existing under the laws of Virginia that maintains an established place of business at 420 Alan

Wood Road Conshohocken, PA, 19428. Defendant can be served through its registered agent, C

T Corporation System, at 1999 Bryan St., Ste. 900 Dallas, TX 75201.

                                         1.     JURISDICTION

       C.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       D.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).
    Case 1:21-cv-00299-CFC Document 1 Filed 02/26/21 Page 2 of 5 PageID #: 2




        E.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and has multiple offices in this

District. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        F.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District at 1 Ikea Way, Round Rock, TX 78665. In addition, Plaintiff has suffered harm in this

district.

                                           PATENT-IN-SUIT

        G.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,671,307 (the “’307 Patent”); (the “Patent-in-Suit”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                           The ’307 Patent

        H.      The ’307 Patent is entitled “Spread-spectrum high data rate system and method,”

and issued 12/30/2003. The application leading to the ’307 Patent was filed on 10/2/2001. A true

and correct copy of the ’307 Patent is attached hereto as Exhibit 1 and incorporated herein by

reference.

        I.      The ’307 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’307 PATENT

        J.      Plaintiff incorporates the above paragraphs herein by reference.
   Case 1:21-cv-00299-CFC Document 1 Filed 02/26/21 Page 3 of 5 PageID #: 3




        K.      Direct Infringement. Defendant has directly infringed claim 4 of the ’307 Patent

in at least this District by making, using, offering to sell, selling and/or importing, without

limitation, at least the Defendant products identified in the charts incorporated into this Count

below (among the “Exemplary Defendant Products”) that infringe claim 4 of the ’307 Patent also

identified in the charts incorporated into this Count below literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’307 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

        L.      Defendant also has directly infringed, literally or under the doctrine of

equivalents, claim 4 of the ’307 Patent, by having its employees internally test and use these

Exemplary Products.

        M.      Exhibit 2 includes a claim chart comparing claim 4 to the Exemplary Defendant

Products. As set forth in this charts, the Exemplary Defendant Products practice the technology

claimed by the ’307 Patent. Accordingly, the Exemplary Defendant Products incorporated in

these charts satisfy all elements claim 4 of the ‘307 Patent.

        N.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        O.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                            JURY DEMAND

        P.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.
   Case 1:21-cv-00299-CFC Document 1 Filed 02/26/21 Page 4 of 5 PageID #: 4




                                   2.      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.       A judgment that the ’307 Patent is valid and enforceable;

      B.       A judgment that Defendant has infringed one or more claims of the ’307 Patent;

      C.       An accounting of all damages not presented at trial;

      D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

               for Defendant’s past infringement and, with respect to the ’307 patent including

               pre- or post-judgment interest, costs, and disbursements as justified under 35

               U.S.C. § 284;

      E.       And, if necessary, to adequately compensate Plaintiff for Defendant’s

               infringement, an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.
  Case 1:21-cv-00299-CFC Document 1 Filed 02/26/21 Page 5 of 5 PageID #: 5




Dated: February 26, 2021   Respectfully submitted,

                           /s/ Jimmy Chong
                           Jimmy Chong (#4839)
                           2961 Centerville Road, Suite 350
                           Wilmington, DE 19808
                           Telephone: (302) 999-9480
                           Facsimile: (877) 796-4627
                           Email: chong@chonglawfirm.com

                           Counsel for Plaintiff
                           Zyrcuits IP LLC
